FOURNET, Chief Justice
(dissenting)'..
It is my opinion that the indictment in. the instant case is fatally defective, as the-legislature of 1928, in adopting the LSA— Code of Criminal Procedure for this state,, incorporated in Title 15 of the Revised! Statutes of 1952, only .authorized the officer impressed with the power and duty to> accept bail bonds to administer to the person furnishing such bond the oath required’ by law, Article 104, and that oath, which is. the only oath prescribed as a condition, precedent to the signing of the bail bond,, is that the .surety submitting himself declare under oath “that after the payment of all of his debts he is owner in his own. right of property, real or personal or both,, liable to seizure, in an amount equal to-that named in said bond”. Article 103.. The last clause in Article 104 — “any surety-who shall swear -falsely to any of the material facts set up in his affidavit of justification shall be deemed guilty of perjury- *437■and upon conviction thereof, shall be punished in accordance with the law in such ■case made and provided” — adds nothing, ■and is without any effect unless it be to place the surety on guard that if in taking the required oath he has sworn falsely he is subject to prosecution under the criminal laws of this state.